397 U.S. 818 (1970)
BELL LINES, INC., ET AL.
v.
UNITED STATES ET AL.
No. 893.
Supreme Court of United States.
Decided May 4, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA.
Harold Hernly, William T. Brotherton, Harry J. Jordan, Robert S. Burk, Robert R. Redmon, James E. Wilson, Edward G. Villalon, and Charles H. Ephraim for appellants.
Solicitor General Griswold, Assistant Attorney General McLaren, Robert W. Ginnane, Fritz R. Kahn, and Nahum Litt for the United States et al., and A. Alvis Layne for Transamerican Freight Lines, Inc., appellees.
PER CURIAM.
The judgment is affirmed. American Farm Lines v. Black Ball Freight Service, ante, p. 532.